DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Garamszegi (U.S. Publication No. 2008/0269809 A1) in view of Kumar et al. (U.S. Publication No.2016/0015483 A1; hereinafter “Kumar”).
Regarding claims 1 and 4, Garamszegi discloses a fastener configured for spinal applications comprising: a head having a channel adapted to receive a spinal rod (U-shaped channels 520 in Figure 3); and a shaft (fixation element 105) extending from a head to a distal tip (230) and having a thread extending between the head and the distal tip (215). Garamszegi further discloses wherein at least a portion of the head is polyaxially movable with respect to the shaft (para.0070). However, Garamszegi fails to disclose wherein at least a portion of the thread 
Regarding claim 2, Garamszegi fails to disclose wherein an angle between a sidewall of the thread and a longitudinal axis of the shaft varies along a length of the shaft. However, Kumar discloses wherein an angle between a sidewall of the thread and a longitudinal axis of the
shaft varies along a length of the shaft (para.0133). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that an angle between a sidewall of the thread and a longitudinal axis of the shaft varies along 
Regarding claim 5, Garamszegi fails to disclose wherein the shaft is cannulated. However, Kumar discloses wherein the shaft is cannulated (see the embodiments of 9A-9D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that the shaft is cannulated, as taught by Kumar, so as to allow the insertion of guide tools (see Figures 9A-9D of Kumar).
Regarding claim 6, Garamszegi further discloses wherein the shaft is tapered, and the tapered shaft is defined by an angle of between 16 and 20 degrees measured between the longitudinal axis of the shaft and an axis intersecting outer surfaces of the thread at two or more revolutions thereof (see taper of tip 230 in Figure 8).
Regarding claims 7 and 8, Garamszegi fails to disclose wherein the serrated portion of the thread includes serrations having respective widths measured perpendicular to a longitudinal axis of the shaft, successive widths decreasing or increasing in magnitude along a portion of a length of the thread toward the distal tip. However, Kumar discloses wherein the serrated portion of the thread includes serrations having respective widths measured perpendicular to a longitudinal axis of the shaft, successive widths decreasing or increasing in magnitude along a portion of a length of the thread toward the distal tip (para.0144). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that the serrated portion of the thread includes serrations having respective widths measured perpendicular to a longitudinal axis of the shaft, successive widths decreasing or increasing in magnitude along a portion of a length of the thread toward the distal tip, as taught by Kumar so as to reduce friction and associated cutting forces (para.0144 of Kumar).
Regarding claim 9, Garamszegi fails to disclose wherein sidewalls of the thread that face one another form an angle therebetween of about 55 to 65 degrees. However, Kumar discloses wherein sidewalls of the thread that face one another form an angle therebetween of about 55 to 65 degrees (para.0173). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that the sidewalls of the thread that face one another form an angle therebetween of about 55 to 65 degrees, as taught by Kumar, so as to reduce friction and associated cutting forces (see para.0173 of Kumar).
	Regarding claim 10, Garamszegi discloses wherein the head is monoaxially attached to the shaft (fixation element 105 is pressed downward into the seat 530 of the coupling element 110 with a force sufficient to lock the positioned of the head assembly relative to the coupling element 110, see para.0077).

    PNG
    media_image1.png
    491
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    233
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 11, 12, 14-18 are allowed.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that, in the Non-Final Rejection filed on 09/17/2021, claims 1, 2 and 4-10 were noted as allowable.  However, upon further consideration of the prior art, Garamszegi in view of Kumar has been found to read on the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773